Citation Nr: 1048379	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative residuals of left foot calluses, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for service-
connected rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and January 2006 rating actions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case has been advanced on the Board's docket.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in December 2009.  A 
transcript of the hearing is associated with the claims folder.

This appeal was previously before the Board in March 2010, when 
it was remanded for additional development.  Such development 
having been completed, the appeal has been returned to the Board 
for further review.


FINDINGS OF FACT

1.  The Veteran's service-connected post-operative residuals of 
left foot calluses are manifested by pain and other symptoms 
productive of moderate foot injury; and are not productive of 
flatfoot, claw foot, or moderately severe foot injury.

2.  Allergic rhinitis has been manifested without polyps; and 
with nasal obstruction less than 50 percent on both sides, and 
without complete obstruction of either side.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for post-operative residuals of left foot calluses are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.40, 4.45, Diagnostic 
Codes 5284, 7801-7805 (as in effect prior to October 23, 2008).
 
2.  The criteria for an initial compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Codes 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

As to the Veteran's claim for an increased rating of his service-
connected residuals of left foot calluses, the foregoing notice 
requirements were satisfied by an August 2005 letter.  In 
addition, following the letter, the March 2006 statement of the 
case and August 2010 supplemental statement of the case were 
issued, each of which provided the Veteran more time to submit 
evidence.  In addition, the Veteran was informed of the law and 
regulations governing the assignment of disability ratings and 
effective dates in a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for an increased evaluation 
of his 
service-connected rhinitis, the Board notes that the claim was 
originally one for service connection; it was then granted and an 
initial disability rating and effective date has been assigned.  
Therefore, the Veteran's service connection claim has been more 
than substantiated - it has been proven.  Accordingly, section 
5103(a) notice has served its purpose and is no longer required.  
Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103 are for application.  See Dingess, supra.

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a September 2006 letter (which notified 
the Veteran of the grant of service connection for rhinitis, the 
assignment of a noncompensable (0 percent) rating, effective July 
27, 2004, and his appellate rights) and a January 2006 statement 
of the case (which set forth the criteria necessary for a higher 
disability evaluation, citations to applicable law, and the 
reasons and bases for the grant of a noncompensable rating).  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  The Veteran has been 
accorded pertinent VA examinations, and all relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes that 
the record reflects that the Veteran is in receipt of Social 
Security Administration (SSA) Disability benefits.  The RO 
attempted to obtain these records; however, a March 2007 response 
from the SSA reflects that the Veteran's file had been destroyed.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a [V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Rules And Regulations

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  Painful motion due to healed injury is 
recognized as productive of disability entitled to at least a 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.  
Under section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point when 
pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require 
a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

The words "slight," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence with the objective 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
Although a medical examiner's use of descriptive terminology such 
as "mild" is an element of evidence to be considered by the 
Board, it is not dispositive of an issue.  The Board must 
evaluate all evidence in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet App. 505 
(2009).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  As in all increased rating claims, consideration 
is given to staged ratings to reflect various levels of 
impairment as may be revealed by the record throughout the appeal 
period.  See Hart, supra.  

The Veteran's statements describing the symptoms of his service-
connected disorders are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.






IV.  Analysis

A.  Rhinitis

Service connection for rhinitis was granted in a September 2005 
rating decision and assigned a noncompensable evaluation, 
effective from July 27, 2004.  In a November 2005 statement, the 
Veteran expressed disagreement with the evaluation of his 
rhinitis, and the current appeal ensued.  The Veteran's rhinitis 
remains evaluated as noncompensable.

The Veteran essentially contends that his service-connected 
rhinitis is more severe than his currently-assigned 
noncompensable rating indicates.  

The Veteran's rhinitis is rated under Diagnostic Code 6522.  
Under this diagnostic code, allergic or vasomotor rhinitis 
warrants a 10 percent rating when there are no nasal polyps but 
there is greater than 50 percent obstruction of nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
rating is warranted when polyps are present.  There is no higher 
schedular rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.

An August 2004 private treatment report reflects the Veteran's 
use of nasal spray.  Physical examination of the nose was normal, 
however, with no erosions of the nasal mucosa, no septal 
deviations, and clear and non-tender sinuses.  Although this 
report indicates a diagnosis of sinusitis, subsequent reports 
reflect a prevailing diagnosis of rhinitis.

During a July 2005 VA examination, the Veteran reported year-
round rhinitis.  He reported past use of nasal sprays which was 
unsuccessful.  In addition to his rhinitis, he described some 
maxillary and frontal sinus pressure along with headaches.  It 
was noted that sinus films performed just a couple of months 
prior were negative for sinusitis.  Physical examination at that 
time revealed normal findings.  The diagnosis was chronic 
rhinitis.

The Veteran underwent another VA examination in May 2007, at 
which time he reported a long history of postnasal drainage, 
congestion and sneezing.  He also complained of frequent 
headaches, which the examiner concluded was related to tension as 
opposed to any nasal or sinus issues.  He reported a current 
medication regimen of inhaled nasal steroid, antihistamine and 
nasal oxygen.  Physical examination of the nose revealed some 
drying of the nasal mucosa, which the examiner attributed to the 
Veteran's use of nasal oxygen.  Some swelling of the middle and 
inferior turbinites was also observed.  There was no significant 
nasal obstruction present.  There were no nasal polyps.  The 
diagnosis was allergic/chronic rhinitis.

In an June 2007 addendum report, the May 2007 VA examiner noted 
his review of the Veteran's claims file and his determination 
that the Veteran did not have significant nasal obstruction, with 
most of the Veteran's nasal symptoms attributable to drying from 
his nasal oxygen.

Subsequent private treatment reports reflect continued treatment 
for nasal congestion, but essentially normal physical evaluations 
of the Veteran's nose.  

Based on the foregoing evidence, the Board finds that an initial 
compensable rating for allergic rhinitis is not warranted at any 
time during the appeal.  The Board further finds the service-
connected disorder is appropriately rated under the criteria for 
allergic rhinitis as this is the current diagnosis for the 
Veteran's sinus condition.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).  The Board acknowledges the Veteran's assertion that 
his nasal obstruction is so severe that it requires the use of 
oxygen.  However, the record reflects that the Veteran was put on 
oxygen to treat his chronic obstructive pulmonary disease (COPD).  
See July 2008 VA treatment report (noting the Veteran's long-
standing COPD for which he had been on home oxygen for three 
years).  In any event, while the Veteran is competent to describe 
his nasal congestion, here, the competent medical evidence simply 
does not reflect nasal polyps, 50 percent obstruction of both 
nasal passages, or complete obstruction of either side.  As such, 
the Veteran does not meet the criteria for the next higher 
evaluation of 10 percent. 

B.  Left Foot Calluses

Service connection for a left foot callus was granted in a May 
1958 rating decision and assigned a noncompensable evaluation, 
effective from April 14, 1958.  In a June 2004 Board decision, an 
increased 10 percent evaluation was granted, which was put into 
effect by the RO the same month.  In a June 2005 statement, the 
Veteran requested an increased rating, and the current appeal 
ensued.  The Veteran's left foot disability remains evaluated as 
10 percent disabling.

The RO has evaluated the Veteran's service-connected left foot 
calluses under criteria pertaining to scars.  In this regard, the 
Board notes that during the pendency of this appeal, the criteria 
for evaluating scars, under 38 C.F.R. § 4.118, Diagnostic Codes 
7801 through Diagnostic Code 7805, were revised, effective 
October 23, 2008.  They were specifically limited to claims filed 
on or after October 23, 2008.  Here, the Veteran's claim for an 
increased rating was received prior to that date.  Accordingly, 
the revised schedular rating criteria are not applicable in this 
case, and those in effect prior to October 23, 2008, will be 
applied. 

Under Diagnostic Code 7805 (effective as of August 30, 2002), 
other scars are rated on limitation of function of the affected 
part, which in this case is the foot, which is evaluated under 
diagnostic code criteria for evaluating musculoskeletal 
disorders.

Under Diagnostic Code 7801 (effective as of August 30, 2002), 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: area or areas exceeding 6 square inches (39 
sq. cm.), warrant a 10 percent rating; and area or areas 
exceeding 12 square inches (77.4 sq. cm.), warrant a 20 percent 
rating.

Under 7802 (effective as of August 30, 2002), scars, other than 
head, face, or neck, that are superficial and that do not cause 
limited motion, and involve an area or areas of 144 square inches 
(929 sq. cm.) or greater, warrant a 10 percent rating.

Under Diagnostic Code 7803 (effective as of August 30, 2002), a 
10 percent rating is warranted for superficial and unstable 
scars.  The following notes apply under that code.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A superficial 
scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 (effective as of August 30, 2002) provides a 
10 percent rating for superficial scars that are painful on 
examination.  Note (1): A superficial scar is one not associated 
with underlying soft tissue damage.  Note (2): In this case, a 
10-percent evaluation will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See Sec. 4.68 of this part on 
the amputation rule.)

Other potentially applicable diagnostic criteria include those 
for evaluating musculoskeletal disorders of the foot.  Under 
Diagnostic Code 5284, pertaining to other foot injuries (other 
than those listed in Diagnostic Codes 5276-5283), foot injuries 
resulting in moderate impairment of the foot warrant a 10 percent 
evaluation; if moderately severe impairment of the foot is shown, 
a 20 percent evaluation is assignable.  38 C.F.R. § 4.72, 
Diagnostic Code 5284.

The relevant medical evidence of record consists of private 
treatment records, VA treatment records, and VA examination 
reports dated November 2005 and April 2007.  Pertinent evidence 
also consists of the Veteran's statements and testimony at his 
December 2009 Travel Board hearing.  

A November 2005 private treatment report reflects treatment for 
contact dermatitis with erythema and pruritus involving the left 
hallux and second toe, but are silent with respect to any 
calluses.

The report of a November 2005 VA examination shows the Veteran 
complained of pain on the soles of his feet, which was present 
most of the time, and increased with cold temperatures, walking 
and sometimes with laying down.  The Veteran reported receiving 
steroid injections every two weeks from his private podiatrist, 
as well as the use of shoe insoles and Tylenol to help with his 
foot pain.  He also reported the use of a wheelchair because he 
could not put pressure on his feet.  The Veteran reported 
difficulty driving secondary to heel pain.  He stated that he had 
quit his job in newspaper design in 1988 after a heart attack, 
but reported that he could not stand for long periods of time at 
that job because of his calluses and heel spur.  While the 
Veteran reported that his wife helped him with most all 
activities at home, it was noted that he was able to do his own 
"daily grooming, bathing, etc."  In addition to his service-
connected calluses, the Veteran reported other conditions 
involving his lower extremities and feet, including ingrown 
toenails, gout, and deep vein thrombosis.  

Physical examination of the left foot revealed fungal infection 
and multiple calluses on the big toe.  The calluses were tender 
on palpation.  There was no adherence of the calluses to 
underlying tissue.  The skin appeared thin, but blanched on 
pressure.  There were no signs of edema or induration of the 
skin.  There was no limitation of movement.  There were no scars 
noted.  

An April 2006 VA treatment report reflects calluses on the upper 
soles of the foot and heel pain.  Sensation was noted to be 
intact and there was no edema.  Subsequent records show that the 
Veteran had heel spurs, for which he wore shoe inserts.  The 
report of a September 2007 VA podiatry consultation shows that 
the Veteran complained of a painful left heel and a recent gouty 
attack.  It was noted that the Veteran was a diet controlled 
diabetic.  Foot examination revealed pain at the left medial 
calcaneal tuberosity and pain on the dorsum of digits 2-4 with 
minimal callus formation.

Most recently, the Veteran's foot was examined for VA purposes in 
April 2007, at which time he complained of hammertoes and pain in 
the heel, ball and third and fourth toes of the left foot, for 
which he reported the use of Tylenol as well as VA supplied 
extra-depth shoes, cushioned inserts and custom molded plastic 
inserts.  It was noted that the Veteran had been very immobile 
the last few years due to heart and chronic lung disease, that he 
was on supplementary oxygen, and almost all of his mobility was 
by motorized scooter.  It was further noted that while the 
Veteran could only walk a few steps at a time and stand for a 
couple of minutes, he did not complain of weakness or 
fatigability of the left foot and his limits of standing and 
walking were not from his foot, but instead from lung and heart 
disease.  The Veteran reported that he was retired.

Upon physical examination, it was noted that the Veteran parked 
his motorized scooter and walked approximately ten feet from the 
hallway to the examination room chair.  There was no limp.  He 
used a cane, and his gait was broad based and teetering.  On the 
plantar surface of the left foot, the was a 3cm scar over the 
third metatarsal head.  The scar was noted to be well-healed, non 
hypertrophied.  The Veteran complained of tenderness with deep 
palpation around the scar and in the surrounding metatarsal head.  
There was no callus present.  In the standing position, all of 
the toes were straight and touched the floor properly, with 
essentially no hammertoe deformity.  The Veteran complained of 
pain with manipulation of the third and fourth toes.  Fairly 
severe atrophy of the fat pad over all of the metatarsal heads 
was noted.  There were thin, diffuse areas of callus noted on the 
tips of the great, toe, second, third and fourth toes.

Following physical examination of the left foot, the examiner 
noted that the Veteran's complaints were far in excess of any 
abnormalities found.  The examiner further remarked that the 
Veteran did not have hammertoes, and that even if he did they 
would not be related to his service-connected calluses.  As to 
the Veteran's complaints of heel pain, the examiner opined that 
this, too, was not related to the Veteran's calluses.  The 
examiner concluded that most of the Veteran's foot pain was 
attributable to age-related atrophy of the metatarsal fat pad, 
and that since the Veteran did minimal walking he should not be 
having significant foot complaints.

Based on the foregoing evidence, the Board finds that the 
Veteran's 
service-connected post-operative residuals of left foot calluses 
do not reflect disability meeting or more nearly approximating 
the criteria necessary for a rating in excess of 10 percent.  
Specifically, there is no medical evidence of any significant 
musculoskeletal condition of the left foot on which to assign a 
disability rating in excess of 10 percent on the basis of 
limitation of function of the affected part under Diagnostic Code 
7805.  Although the Veteran has pain associated with his left 
foot calluses, his 10 percent rating contemplates these 
complaints; there is no indication of any functional loss due to 
pain associated with the calluses which is sufficient to warrant 
a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. 202 (1995).

There is also no competent evidence showing that the Veteran's 
calluses, or any associated scarring, would warrant a rating in 
excess of 10 percent under Diagnostic Codes 7801-7804.  In this 
regard, the Board notes that while the November 2005 and April 
2007 VA examiners did not indicate measurements for the calluses 
observed on those dates, the finding of calluses on the big toe 
(at the November 2005 examination) and the finding of calluses on 
the tips of the great toe, and second, third, and fourth toes (at 
the April 2007 VA examination) clearly do not approximate an area 
or areas exceeding 12 square inches (77 sq.cm.) so as to warrant 
a higher rating under Diagnostic Code 7801.  

Further, the Veteran's post-operative residuals of left foot 
calluses have not been shown to constitute more than moderate 
foot injury under Diagnostic Code 5284.  In this regard, the 
Board notes that the Veteran's service-connected left foot 
calluses were described as "minimal" in an April 2006 VA 
treatment report, and the April 2007 VA examiner concluded that 
the Veteran's foot complaints were far in excess of any 
abnormalities found.  While the Board acknowledges evidence 
reflecting the Veteran's difficulty walking and standing, as well 
as his use of a wheelchair, these manifestations have been 
attributed to conditions other than his service-connected 
calluses, including heart and lung ailments.  The Board has 
considered other musculoskeletal criteria for foot disorders 
which provide for an evaluation in excess of the current 10 
percent.  See 38 C.F.R. § 4.71, Diagnostic Codes 5276, 5278, 
5283.  However, there is no evidence that the service-connected 
post-operative residuals of left foot calluses are equivalent to 
flatfoot, claw foot, or malunion or nonunion of the tarsal or 
metatarsal bones.  

As such, the Board finds that the preponderance of the evidence 
does not support a rating higher than 10 percent for the 
Veteran's service-connected post-operative residuals of left foot 
calluses at any time during the appeal.  The benefit of the doubt 
rule is not for application, and the appeal is denied.  




C.  Extraschedular Consideration

The Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted at any time for the 
service-connected disabilities on appeal.  Specifically, while 
the Veteran has reported that his occupational and recreational 
activities are impacted by his rhinitis and left foot disability, 
the record does not reflect that these service-connected 
disabilities have resulted in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or inadequate at 
any time during the current appeal.  The Schedule contemplates 
his complaints.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Accordingly, the Board concludes that consideration of the 
provisions set forth in 38 C.F.R. § 3.321(b)(1) is not warranted 
for the Veteran's service-connected rhinitis and post-operative 
residuals of left foot calluses.

D. TDIU  

The Court has held that a request for a TDIU, whether expressly 
raised by a claimant or reasonably raised by the record, is an 
attempt to obtain an appropriate rating for disability or 
disabilities, and is part of a claim for increased compensation.  
There must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. 
Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, 
while the record reflects that the Veteran is retired and not 
currently employed, the holding of Rice is nevertheless 
inapplicable since there is no cogent evidence of unemployability 
due to the disabilities at issue.  Thus, increased compensation 
based on TDIU is not warranted.






ORDER

Entitlement to a rating excess of 10 percent for service-
connected post-operative residuals of left foot calluses is 
denied.

Entitlement to an initial compensable rating for service-
connected rhinitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


